 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

 

 

 

DATE FILED: MAR_1 6 2020

 

 

 

 

United States of America,

—V—-
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER

Defendant.

 

 

ALISON J. NATHAN, District Judge:

As stated on the record at trial on March 16, 2020, the Court hereby modifies Mr. Sadr’s
bail conditions to include home detention and GPS location monitoring.

SO ORDERED.

Dated: March | y , 2020
New York, New York

 

U/ \ALISON J. NATHAN
United States District Judge

 

 
